FRUGE, Judge.
With one exception, the facts and issues of this appeal have been discussed in the companion case of State ex rel. Village of Scott v. Broussard, La.App., 153 So.2d 131, rendered this same date. For the reasons set forth therein, these issues have been adequately disposd of. However, in the present suit, relator has additionally prayed for an order directing the Mayor to pay all bills and sign all checks authorized by the Board of Aldermen. This demand was not presented in the first suit and is therefore not subject to a plea of res judicata. LSA-C.C. Art. 2286; Terrebonne v. Arabie, La.App., 132 So.2d 106. Accordingly, this suit will be remanded for trial on this cause of action.
For the reasons assigned herein, the judgment of the lower court is reversed and set aside, and the case remanded for proceedings not inconsistent with the views expressed herein; ¡respondent to pay all costs of this appeal.
Reversed and remanded.